\.




            THEATTORNEYGENERA.L
                     OF .TExAS


                      March 25, 1949

Ron, James E, Taylor, Chairman
Senate Finance Committee
51st Legislature
Austin, Texas             Opinion No. V-794
                          Re:   Questio.nsinvolving the
                                legality of S. B. No, 18,
                                51st Legfslature.   i,
Dear Sir:
          Your re,questfor an opinion upon the above
subject matter is as follows:
          “As Chairman of the Senate Finance
     Committee, I have been requested to ask
     your opinion as to the legality of the
     attached Senate Bill No. 18 which pro-
     vides grants to soil conserv,ati~on
                                       dis-
     trictsD The questions Involved are as
     follows:
          “IS it a specific approprfation?
     Are the terms of the bill definite
     enough to be workable? Is ft necessary
     that the Revolvfng Fund provided for in
     the bill be reappropriated each two
     years?”
          Senate Bill No. 18 is essentfallv a general
appropriation bill within the meaning of the C&stftu-
tion limiting bills to one subj,eet,to be expressly
stated fn the Title. Const, Art, III, Sec. 35,
          The over-all subject expressed fn the Tftle
is the making of grants to so11 conservation
                                         ^   districts
throughout the State o The various provisions of the
bill, many of which are stated in the Title as well as
in the body of the bill, are to be regarded as regul,a-
tions and limitations upon the ,appro~prfatfon
                                             made to
the soil conservation districts and therefore are per-
tinent to the Appropriation Act, If the bill contains
anything that is not germane to the one subject of
grant or appropriation to the so,ilconservation diis-
Hon. James E, Taylor - Page 2      (V-794)


tricts  the bill would, for that reason be void only
          s

as to such provisions as arc not germane to the ap-
propriation. It is a familiar practice for the Lcg-
ialaturc to make numerous such provisions in conncc-
tion with the usual biennial general Appropriation
Acts.
          Section 6 of Article VIII of the Coastltu-
tion provides that:
              "No money shall be drawn from the
         Treasury, but in pursuance of specific
         appropriations made by law; nor shall               ,'
         any appropriation of money be made for
         a longer term than two years, Q o Yn
            Wc think the appropriation of Senate Bill
180. 18 is a specific appropriation within the mean-
ing of the foregoing provisions of the Constitution.
The special purpose of the appropriation is to aid
the soil conservation districts of the State. While
there is some indirection in the manner of placing
the funds in the hands of the corporate districts,
nevertheless the obvious purpose, of the appropriation,
beneficially, is to the districts as legal entities
though in the formal part of Section 1 of the Act it Is
shown that the grants to such soil coscervatlon dis-
tricts shall be made by the Soil Conservation Board 01).
the Boardgs detcnnination of equity and need. The re-
quirement for specffio appropriation doss not contcm-
plate the ultimate degree of speoificncss. A lump sum
appropriation to the head of a department for the ncccs-
sary personnel and other expenses satisfies the duand
for spccificness and in every biennial appropriation,
ocfhaos within the memory Of any living person, there
-hahavebren such items as &scellaneous  expense,.incidcnt-
ah,    and the like,
                "It is settled that no particular
         form of words is required to render am
         appropriation specific within the mcan-
         fng of the constitutional provision
         under discussion. It is sufficient if the
         Legislature   authorizes the expenditure by
             7 and specifics the purpose for which
         thd'appropriation is made, An appropria-
         tion can be made for all funds coming from
         certain sources and deposited in a speoial
         fund for a designated purpose, In such fn-
         stances, it is not necessary for the appm-
         priatiag Act to name a certain sum or even
Hon. James E. Taylor - Page 3   (V-794)


     a certain maximum sum, 38 Tcr.~Jur., ppO
     844-845, sec. 27, and authorities there
     cited.” National Biscuit Co. v. State, 135
     S. W. (2d) 687.
          We therefore hold that the appropriation of
Senate Bill 18 is oonstitutionally valid.
          The bill is probably prolix, and there may be
some controversy and even much room for differences of
opinion as to the meaning of its various provisions.
There is much circuity of approach in the language. But
WC cannot say that there is such indefiniteness as to
be unworkableo Under the established rules of statutory
construction WC look liberally upon the statute, Vfew-
ing it in the light most favorable to its general pur-
pose, we cannot say even that the bill is unusually
indcfinitc, much less can we say that it is unworkable.
If cont,roversiesarise in the administration of the
bill if it should become a law, they not only are to be
considered and determined by the administrative offi-
cers, but the courts now are open to disputants through
declaratory judgment proceedingsO
          Finally, we consider the question whether or
not it is necessary that the fund provided in the bill
be reappropriated each two years. In Section 6 of Arti-
cle VIII of the Constitution alrcsdy quoted, we find
this ioandatorylanguage:
          n . 0 0 nor shall any appropriation of
     money be made for a longer term than two
     years, D q en
          This language is unambiguous and needs no
construction. The unused portions .of the unpledged
appropriation for the constitutional two years must     ’
be reappropriated before it may be drawn from the
Treasury into which it lapsed at the expiration of
the appropriation period of two years.
          This opinion i,slimited to these spcclffo
questions asked by you,: Is the appropriation specific,
Is the bill sufficiently definite to be workable, and
must the fund be reappropriated eaoh two years7
Ron. James E. Taylor - Page 4   (V-794)




         Senate Bill No. 18 of the Slst Legisla-
    ture, Regular Session, appropriating sums of
    money for the several soil conservation dis-
    tricts in Texas is sufficient aa a specific
    appropriation under Section 6, Article VIII
    of the Constitution. The Bill itself is sut-
    ficiently definite in its terms, and canoot
    be held to be unworkable if enacted into law.
    The appropriations of the Bill expire at the
    end of two years under Sec. 6 of Art, VIII
    of the Constitution.
                            Very truly yours,
                       ATTORNBY GENERAL OF TBXAS



                       Bg
                        %& Assistant




OS:wb:,jrb